DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/685906 filed November 15, 2019. Claims 1-7 are currently pending and have been considered below.

Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 14, 2022.
The traversal is on the grounds that claim 2 has been amended to depend from claim 1. This is persuasive and therefore the restriction requirement of claim 2 has been withdrawn. However, the restriction requirement of claim 3 remains and therefore that claim remains withdrawn.
The requirement of claim 3 is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2002/0005442).
Regarding claim 1: Watanabe et al. discloses a gas nozzle plate formed of three parent plates (10, 20, 30) joined together and having a plurality of A gas path holes (4) and B gas path holes (8) which include passages through which a first and a second different process fluid flow through, where the B gas path holes (8) communicate with a B gas branch (7) which is a hollow channel through which the B gas passes on the way to the B gas path holes (8), and where at least one of the plates (20) has a number of joined surfaces (21, 22) which includes a zone in which a horizontal interface between areas accessible to both the first and second holes (4, 8) is partially removed by way a protrusion (14, 24) and an annular groove (26, 36) being melded together (pars. 66-71, figures 1-2 and 10-12). 
While Watanabe et al. fails to explicitly disclose the plates are joined via welding or that the zone in which the interface is removed is a weld zone formed by friction stir welding, these are product-by-process limitations, and it is noted that “[E]ven though product--by--process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product--by--process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113. In the instant case, the zone formed by press forging the protrusion (21) of Watanabe et al. is structurally identical to the weld zone as claimed, despite being formed by a different process, and therefore reads on the claim.
Regarding claim 2: Watanabe et al. teaches that the A gas path holes (4) pass through an overlap portion of two of the plates (20, 30) in a region where two of the protrusion (24) zones are present and can be considered to be overlapping (see figure 2). 
Regarding claim 6: Watanabe et al. discloses that the device is used in CVD equipment (par. 50). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. as applied to claims 1-2 and 6 above and further in view of Takeuchi et al. (US 5,935,337).
Regarding claims 4-5: Watanabe et al. discloses a second gas branch (2) but fails to explicitly disclose a channel including a temperature control means comprising either a fluid or a heat wire. However, Takeuchi et al. discloses a similar gas showerhead for a vapor deposition apparatus including a plurality of temperature control means disposed within the showerhead including a heating medium fluid flow path (col. 2 lines 66+, col. 3 lines 1-65). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature control means as taught by Takeuchi et al. in the device of Watanabe et al. because Takeuchi et al. teaches that this helps ensure the entire flow of gas introduced towards the substrate is uniformly heated with an accurate and uniform density (col. 2 lines 50+, col. 3 lines 1-4). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. as applied to claims 1-2 and 6 above and further in view of Fujikawa et al. (US 5,595,606).
Regarding claim 7: Watanabe et al. discloses that both sets of holes are arranged as an array of multiple holes, but fails to explicitly disclose the spacing interval between them. However, Fujikawa et al. discloses a similar multi-component shower head assembly (56) for supplying multiple gases where the through holes are spaced apart by 10mm but the exact pitch and diameter of the holes can be varied in consideration of conditions such as gas supply rates and process pressure (col. 6 lines 4-46, figures 1-2). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the specific device to use a pitch of between 3 and 15mm for each of the gas path hole (4, 8) sets of Watanabe because Fujikawa et al. disclose that these exact pitch and diameter values are result effective variables which can change with other process conditions and simple optimization of result effective variables is not considered to be a patentable advance when no unexpected results are achieved (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
7/29/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717